Citation Nr: 0409202	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  04-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation higher than thirty 
(30) percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a disability rating higher 
than 30 percent for service-connected PTSD.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

On March 30, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
mild symptoms, which primarily are complaints of 
irritability, occasional nightmares, and occasional bouts of 
insomnia, which are managed with medication.  

2.  The veteran's Global Assessment of Functioning (GAF) 
scale score was 65 as of early 2003.  Overall, the evidence 
suggests that the veteran is functioning well in a 
supportive, meaningful social environment.  


CONCLUSION OF LAW

Criteria for an evaluation higher than 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in January 2003, the RO advised the veteran of VA's duties, 
including the duty to assist; what information and evidence 
is needed to establish entitlement to the claim for an 
increased rating for PTSD; what evidence is still needed; 
where and when to send information and evidence 
substantiating the claim; and who to call if he has any 
questions or needs assistance.  The letter also explained 
what the veteran could do to help the VA assist him in 
substantiating his claim, and what the VA would do on its own 
to substantiate the claim.  Moreover, in the December 2003 
Statement of the Case (SOC), the RO set forth VA regulations 
pertaining to the duty to assist the veteran.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with VCAA and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes VA medical center (VAMC) treatment 
reports and private physician records.  Moreover, the Board 
notes that, in January 2004, after the issuance of the SOC, 
the veteran wrote that he had "submitted documentation and 
[evidence] sufficient to justify [an] increase" for service-
connected PTSD.       

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Increased Evaluation for 
PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, if applicable, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 30 percent rating is assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).    

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(such as retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent rating is warranted under Diagnostic Code 9411 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9411 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation or own name. 

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed (that is, 
evidence from the last several years).  Moreover, while the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence of record.  Indeed, some of the 
evidence is related to treatment or testing for medical 
problems, e.g., vascular disease and hypoglycemia, apparently 
unrelated to the issue at hand.  Accordingly, the Board will 
limit its discussion of the evidence below to summaries of 
relevant evidence as appropriate.  

III.  Evidence

Evidence of record provides that the veteran was treated and 
tested for PTSD primarily at a VAMC.  The record includes 
VAMC treatment and evaluation reports dated between Spring 
2000 and Fall 2000.  In April 2000, the veteran sought 
refills of prescription medications for nervousness and 
insomnia.  He also reported a short temper, hypervigilance, 
startle response, and nightmares about World War II, but 
denied depression and flashbacks.  The VA physician noted 
that there was no evidence of thought disturbances.  The 
veteran had neat general appearance and exhibited appropriate 
behavior.  His mood was described as good, but a slightly 
irritable affect was noted.  The veteran apparently was fully 
oriented, and insight and judgment were good.  He was 
diagnosed with chronic PTSD, with residual symptoms of 
anxiety, insomnia, nightmares, hypervigilance, and avoidant 
behavior.  His Global Assessment of Functioning (GAF) scale 
score was 70, lower than the 80 assigned during the previous 
year.  

GAF is a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  A GAF of 61-70 denotes some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally good functioning, including maintenance of some 
meaningful interpersonal relationships.

In June 2000, the veteran was seen at the VAMC for a follow-
up consultation with complaints similar to those reported in 
April 2000.  The examiner noted that the veteran had 
difficulty complying with instructions on taking prescribed 
medication.

VAMC follow-up consultation notes dated in July 2000 indicate 
that the veteran reported sleep difficulties and dreams about 
the War.  At the consultation, he was cooperative, coherent, 
and relevant at all times.  He had a normal affect and a 
stable mood.  He was not alexithymic, and there was no 
evidence of a thought disorder.  Diagnostic impressions noted 
were primarily insomnia and subthreshold PTSD.

The veteran was seen at the VAMC again in September 2000.  
Treatment notes indicate that he reported combat-related 
nightmares 2-3 times per month and persistent avoidance of 
stimuli associated with war trauma, such as watching war 
movies.  He also reported insomnia, irritability, 
hypervigilance, and an exaggerated startle response.  Upon 
examination, the veteran appeared well-groomed and neatly 
attired, and was cooperative.  His mood was described as 
"good"; his affect was anxious, tense, and briefly tearful, 
but appropriate to speech content and stated mood.  There was 
no evidence of thought disturbances.  Insight and judgment 
were described as adequate.  He was diagnosed with PTSD and 
assigned a GAF of 65.     

VAMC consultation notes dated in October 2000 indicate that 
the veteran had similar symptoms to those noted in September 
2000.  The VA physician noted that there was no evidence of 
cognitive impairment or thought process disturbances; 
judgment and insight were fair.  He stated that the veteran 
met PTSD criteria, and that there was "moderate" impairment 
of occupational, marital, and social function.  His cognition 
was described as intact, and he was found to be competent to 
handle his financial affairs.  

In January 2003, the veteran had a VA PTSD (compensation and 
pension) examination.  The report of this examination 
provides that the veteran had, among other medical 
procedures, 4 bypass surgeries and 2 carotid procedures since 
1998.  His reported stressors included financial hardship.  
The veteran stated that he gets "all shook up" and angry 
due to other types of stressors such as responding to 
automated telephone systems and perceived inequities in 
distribution of government aid.  He apparently has a stable, 
supportive social network, which includes a wife, as well as 
3 children, 6 grandchildren, and 3 great grandchildren who 
visit him regularly.  Recreational activity includes 
operating his HAM radio, and he reportedly is able to help 
with housework.  He reported decreased frequency of 
nightmares (1-2 per month), and sound sleeping patterns 
(consistently sleeps 8 hour per night, with medication).  He 
reported avoiding stimuli that reminds him of combat trauma, 
such as viewing television news about the Gulf War.  He 
described his service contributions with pride, and without 
agitation or tears.  He reported no dissociative flashbacks.  
The examiner noted that the veteran's diminished social 
activity was directly related to physical impairments as 
opposed to "emotional factors."  The veteran exhibited a 
full range of affect, and a realistic assessment of future 
lifespan and quality of life.  Concentration appeared to be 
within a normal range, and there was no evidence of an 
exaggerated startle response or hypervigilance.  

As for the veteran's reported irritability and anger in 
response to daily stressors, the VA examiner stated that a 
pattern of limited frustration tolerance is consistent to a 
large degree with a pattern of emotional disregulation common 
following cardiac surgeries, but that there is some overlap 
with typical PTSD patterns.  In conclusion, the examiner 
stated that the veteran still has several symptoms of PTSD, 
but that it is difficult attribute them to PTSD alone as 
opposed to a likely response to a cardiac condition and 
insomnia.  The veteran's GAF score was 65.       

Evidence also includes records dated from late 2001 to mid-
2003 from Dr. J. J., the veteran's private physician.  These 
records show that, in November 2001, the veteran apparently 
reported to the physician that he has been diagnosed with 
PTSD, and requested that the doctor provide a refill 
prescription for Xanax.  

Finally, the veteran testified at a hearing at the RO in July 
2003.  The transcript of this hearing provides that the 
veteran reported decreased frequency of nightmares and stated 
that he "gets along fine with other people," but that he 
constantly becomes upset "over nothing."  He reported 
feeling depressed and irregular patterns with respect to 
episodes of flashbacks about combat trauma.  His wife also 
was at the hearing, and stated that her husband becomes "all 
upset."    
IV.  Analysis

Evidence indicates that, first, the veteran's overall ability 
to function, as measured by GAF scale scores, has decreased 
somewhat since approximately in 1999, when his GAF score was 
80, through early 2003, when a score of 65 was assigned.  The 
Board notes, however, that the VA examiner opined that 
limited frustration tolerance is substantially consistent 
with a pattern of emotional disregulation common following 
cardiac surgeries, and that there could be some overlap 
between post-heart surgery and PTSD symptoms.  

Moreover, the lowest GAF score noted during the last several 
years (65) denotes only mild symptoms of impaired functioning 
under the GAF scale, and would include symptoms such as 
depressed mood and mild insomnia - symptoms that the veteran 
here has reported.  Further indicating that the veteran 
apparently is functioning well is that he reportedly has a 
supportive, meaningful social network that includes his wife 
of many decades, children, grandchildren, and great 
grandchildren.  Furthermore, the VA examiner opined that the 
veteran's decreased social activity is attributable to 
physical limitations and not to "emotional factors."     

The evidence further suggests that the veteran's PTSD 
symptoms primarily consist of irritability, avoidant 
behavior, occasional nightmares and bouts of insomnia.  
Recent evidence indicates that the veteran has managed 
insomnia well with prescription medication.  There is no 
evidence that his nightmares, irritability, and sleep 
disturbances have been severe enough to have warranted 
anything other than treatment with medication over the past 
several years.  Nor is there evidence of overnight 
hospitalization or confinement due to PTSD symptoms; rather, 
the veteran apparently was seen only on an outpatient basis 
for regular mental health consultations and follow-up 
evaluations at the VAMC.  Further, as to treatment with the 
veteran's private physician, Dr. J. J., there is only one 
instance in which complaints about PTSD symptoms are 
specifically discussed, and the record indicates that on that 
occasion, the veteran reported that he had been diagnosed 
with PTSD (by VA) and merely requested a refill prescription 
for Xanax.  There is no evidence that Dr. J. J. evaluated the 
veteran on his own with respect to PTSD symptoms.   

In order to assign the next higher rating of 50 percent 
rating for PTSD, the Board requires evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
frequent panic attacks; difficulty in understanding complex 
commands; memory impairment; impaired judgment or abstract 
thought; disturbed mood and motivation; and difficulty in 
establishing and maintaining effective work and social 
relationships.  There is no evidence that the veteran has 
symptoms consistent with these criteria.  As summarized 
above, the evidence suggests that the veteran's PTSD symptoms 
are moderate and are essentially limited to irritability, 
avoidant behavior, occasional nightmares, and occasional 
bouts of insomnia, well managed with medication.  

In light of all of the above, the Board finds that the 
preponderance of the evidence is against the next higher 
rating of 50 percent for service-connected PTSD.  
Accordingly, the Board does not apply the reasonable doubt 
doctrine in deciding the claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.120, 4.13 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    


ORDER

An evaluation higher than thirty (30) percent is denied for 
service-connected PTSD.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



